



Exhibit 10.34
PZENA INVESTMENT MANAGEMENT, LLC
Amended and Restated 2006 Equity Incentive Plan
Form of Unit Option Agreement - Delayed Exchange




This Delayed Exchange Class B Unit Option Agreement (“Agreement”) is made this
1st day of January, 2018 by and between Pzena Investment Management, LLC, a
limited liability company organized under the laws of the State of Delaware (the
"Company"), Pzena Investment Management, Inc., a corporation organized under the
laws of the State of Delaware (the "Parent"), and [___] (the “Optionee”).
Whereas, the Optionee's provision of services to the Company is considered by
the Company and the Parent to be important for its growth; and
Whereas, the Pzena Investment Management, LLC Amended and Restated 2006 Equity
Incentive Plan (the “Plan”) provides for the granting of options to purchase
Class B Units of the Company to persons providing services to the Company and/or
it subsidiaries, including members of the Company and employees and consultants
of the Company and/or it subsidiaries; and
Whereas, the Committee wishes to provide a grant of Options to the Optionee
pursuant to the Plan, according to the terms and conditions hereof;
Now, Therefore, in consideration of the promises and mutual covenants herein set
forth, and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto hereby mutually covenant and agree as follows.
All capitalized terms used but not defined herein shall have the respective
meanings given such terms in the Plan.
1.Grant of Option. Pursuant and subject to the Plan as attached hereto, the
Company grants the Optionee an Option to purchase from the Company all or any
part of a total of the number of Class B Units with specific terms, which are
described in the “Form of Class B Unit Agreement” attached as Appendix A hereto
(the “Delayed Exchange Class B Units”), identified below (the “Optioned Units”)
at the exercise price per Delayed Exchange Class B Unit set forth below.
Optionee
[____]
Number of Delayed Exchange Class B Units
[____]
Exercise Price Per Delayed Exchange Class B Unit
$[___]
Date of Grant
January 1, 2018
Expiration Date
January 1, 2028



2.Character of Option. This Option is not intended to be treated as an
“incentive stock option” within the meaning of Section 422 of the Code.


3.Expiration of Option. This Option shall expire at 5:00 p.m. on the Expiration
Date set forth in Section 1 hereof. Further, this Option shall be subject to
earlier expiration if the Optionee’s employment with, or other provision of
services to, the Company ends for any reason and without regard to the
Optionee’s period of continuous employment with the Company, any outstanding
Option of the Optionee shall cease to be exercisable in any respect and shall
terminate not later than ninety (90) days following the event and, for the
period it remains exercisable following that event, shall be exercisable only to
the extent exercisable at the date of that event (and to the extent not then
exercisable, shall terminate as of the date of such event without regard to
Optionee’s period of continuous employment with the Company). Military or sick
leave or other bona fide leave shall not be deemed a termination of employment
or other association, provided that it does not exceed the longer of ninety (90)
days or the period during which the absent Optionee’s reemployment rights, if
any, are guaranteed by statute or by contract.







--------------------------------------------------------------------------------





4.Exercise of Option.
(a)Until this Option expires, Optionee may exercise it as to the number of
Optioned Units identified in the table below, in full or in part on or after the
applicable exercise date or dates identified in the table subject to any
acceleration event as otherwise Section 3 above.
Number of Optioned Units in Each Installment
Initial Exercisability Date for Optioned Units in Installment
[___]
January 1, 2023



(b)    Notwithstanding anything in this Section 4, while still employed by, or
otherwise providing services to, the Company, an Optionee may only exercise the
Option with respect to Optioned Units which have become exercisable pursuant to
this Section 4 beginning on any day which occurs on or after the applicable
exercisability date set forth in paragraph (a) and before the Expiration Date.
An Optionee who is employed by, or otherwise providing services to, the Company
will be permitted to exercise the Option with respect to such Optioned Units at
any time prior to Expiration of Option as set forth in Section 3, above, only if
the Company receives the Optionee’s written notice of exercise together with (a)
payment by cash or check acceptable to the Committee; or (b) by means of
withholding of Delayed Exchange Class B Units, with an aggregate Fair Market
Value equal to (A) the aggregate exercise price and (B) unless the Company is
precluded or restricted from doing so under debt covenants, minimum statutory
withholding taxes with respect to such exercise, or (c) by any combination of
the foregoing permissible forms of payment. The delivery of Delayed Exchange
Class B Units in payment of the exercise price under clause (b) above may be
accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Committee may prescribe.
An Optionee whose employment with, or other provision of services to, the
Company has ended may exercise the Option in accordance with this Section 4 at
any time following such Optionee’s termination of employment with, or other
provision of services to, the Company and prior to the expiration of the Option
in accordance with Section 3.
(c)    The date an Optionee exercises his or her Option shall be the Date of
Grant for such Delayed Exchange Class B Unit resulting from such exercise of an
Optioned Unit hereunder and shall be exchangeable in accordance with the terms
and conditions described in the “Form of Class B Unit Agreement” attached as
Appendix A hereto.
(d)    Optioned Units may not be exercised during Blackout Periods, as such term
is defined in the Company’s “Restrictions on Transactions in the Company’s
Securities” policy of its Compliance Manual.
5.Transfer of Option. The Optionee may not transfer this Option except as
provided under the Plan.
6.Tax Consequences.
The Company makes no representation or warranty as to the tax treatment to the
Optionee with respect to Optionee’s receipt of the Optioned Units or the vesting
of the Optioned Units and the delivery of the underlying Delayed Exchange Class
B Units.
7.General Provisions.
(a)This Agreement shall be governed and enforced in accordance with the laws of
the State of New York, without regard to the conflict of laws principles
thereof.


(b)The Options are granted pursuant to the Plan, and the Options and this
Agreement are in all respects governed by the Plan and subject to all the terms
and provisions thereof, including but not limited to the limitations on the
Company’s obligation to deliver Optioned Units upon exercise set forth in the
Plan. By signing this Agreement, the Optionee acknowledges having received and
read a copy of the Plan. This Agreement and the applicable terms of the Plan
embody the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and thereof, and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
Except as set forth in the Plan, this Agreement may only be modified or amended
in writing signed by the Company and the Optionee.


(c)The rights and obligations of each party under this Agreement shall inure to
the benefit of and be binding upon such party's heirs, legal representatives,
successors and permitted assigns. The rights and obligations of the Company
under this Agreement shall be assignable by the Company to any one or more
persons or entities without the consent of the Optionee or any other person. The
rights and obligations of any person other than the Company under this Agreement
may only be assigned in accordance with this Agreement and the Plan.


(d)No consent to or waiver of any breach or default in the performance of any
obligations





--------------------------------------------------------------------------------





hereunder shall be deemed or construed to be a consent to or waiver of any other
breach or default in the performance of any of the same or any other obligations
hereunder. Failure on the part of any party to complain of any act or failure to
act of any other party or to declare any party in default, irrespective of the
duration of such failure, shall not constitute a waiver of rights hereunder and
no waiver hereunder shall be effective unless it is in writing, executed by the
party waiving the breach or default hereunder.


(e)If any provision of this Agreement shall be held illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other severable provisions of this Agreement.


(f)The headings in this Agreement are for convenience of identification only, do
not constitute a part hereof, and shall not affect the meaning or construction
hereof.


(g)The Optionee agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.


(h)All disputes relating to, arising from, or connected in any manner with this
Agreement or the Optionee’s employment with the Company shall be resolved
exclusively through final and binding arbitration under the rules and auspices
of JAMS pursuant to its Arbitration Rules & Procedures. The arbitration shall be
held in the Borough of Manhattan, New York, New York and the costs of such
arbitration shall be borne by the Company. The arbitrator shall have
jurisdiction to determine any claim, including the arbitrability of any claim,
submitted to him/her. The arbitrator may grant any relief authorized by law for
any properly established claim. The interpretation and enforceability of this
Section 7(h) shall be governed and construed in accordance with the United
States Federal Arbitration Act, 9 U.S.C. § 1, et seq. The parties acknowledge
that the purpose and effect of this Section 7(h) is solely to elect private
mediation and arbitration in lieu of any judicial proceeding either party might
otherwise have available in the event of a dispute, controversy or claim between
the parties. Therefore, the parties hereby waive the right to have any such
dispute heard by a court or jury, as the case may be, and agrees that the
exclusive procedure to redress any and all disputes, controversies and claims
will be mediation and arbitration. Nothing contained in this Section 7(h) shall
be construed to limit or otherwise interfere in any respect with the authorities
granted the Committee under the Plan, including without limitation, its sole and
exclusive discretion to interpret the Plan and all awards granted thereunder
(including pursuant to this Agreement).


(i)Nothing contained in this Agreement shall confer upon the Optionee any right
with respect to the continuation of his employment with, or other provision of
services to, the Company, or interfere in any way with the right of the Company,
subject to the terms of the Optionee's separate employment or consulting
agreement, if any, or provision of law or the Company's certificate of
formation, as amended from time to time, at any time to terminate such
employment or consulting agreement or otherwise modify the terms and conditions
of the Optionee's employment with, or other provision of services to, the
Company.


(j)This Agreement may be executed in one or more counterparts, each of which
when executed shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument. In making proof of this Agreement
it shall not be necessary to produce or account for more than one such
counterpart.


(k)Where the context requires, pronouns and modifiers in the masculine, feminine
or neuter gender shall be deemed to refer to or include the other genders.





















--------------------------------------------------------------------------------





In Witness Whereof, the parties have duly executed this Agreement as of the
month, day and year first set forth above.
PZENA INVESTMENT MANAGEMENT, LLC


By:    Pzena Investment Management, Inc.,
its Managing Member




By: ____________________________
Name: Richard S. Pzena
Title: Chief Executive Officer




OPTIONEE




________________________________
Name: [___]
Address: [___]
    
    













































































--------------------------------------------------------------------------------





PZENA INVESTMENT MANAGEMENT, LLC
Amended and Restated 2006 Equity Incentive Plan
Option Exercise Form
Pzena Investment Management, LLC
320 Park Avenue, 8th Floor
New York, New York 10022


Attention: General Counsel
Dear Sir or Madam:
In accordance with and subject to the terms and conditions of the Pzena
Investment Management, LLC Amended and Restated 2006 Equity Incentive Plan, I
hereby elect to exercise my option granted under the option agreement dated
___________________ to purchase __________________________ ( _______ ) Delayed
Exchange Class B Units (“Units”) in Pzena Investment Management, LLC (the
“Company”).
(Select one)
_____Enclosed herewith is payment to the Company in the amount of
_____________________________ Dollars ($ __________) in full payment of the
exercise price for said Units;
______Please withhold Delayed Exchange Class B Units, with an aggregate Fair
Market Value equal to the aggregate exercise price;
______Unless the Company is precluded or restricted from doing so under debt
covenants, please withhold Delayed Exchange Class B Units, with an aggregate
Fair Market Value equal to the minimum statutory withholding taxes with respect
to this exercise; or
_____ Any combination of the foregoing forms of payment. (Please specify).


I hereby represent and warrant that I have executed the Amended and Restated
Operating Agreement of the Company, dated as of October 30, 2007 and as may be
amended from time to time, including Section 5.10 thereof.
Date: ___________________            Sincerely yours,
_________________________________
Name:





































--------------------------------------------------------------------------------





APPENDIX A
FORM OF CLASS B UNIT AGREEMENT
PZENA INVESTMENT MANAGEMENT, LLC
Amended and Restated 2006 Equity Incentive Plan
Form of Class B Unit Agreement− Delayed Exchange
This DELAYED EXCHANGE CLASS B UNIT AGREEMENT ("Agreement") is made this
[_________] (the "Date of Grant") by and between Pzena Investment Management,
LLC, a limited liability company organized under the laws of the State of
Delaware (the "Company") and [______] (the "Grantee").
Whereas, the Grantee's provision of services to the Company is considered by the
Company to be important for its growth; and
Whereas, the Committee has approved a grant of Class B Units pursuant to the
Pzena Investment Management, LLC Amended and Restated 2006 Equity Incentive Plan
(the "Plan") to the Grantee, according to the terms and conditions hereof;
Now, Therefore, in consideration of the promises and mutual covenants herein set
forth, and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto hereby mutually covenant and agree as follows.
All capitalized terms used but not defined herein shall have the respective
meanings given such terms in the Plan.
1.
Issuance of Units

1.1    The Company hereby grants to the Grantee [________] ([_____]) Class B
Units (the “Delayed Exchange Units”), subject to all the terms and conditions of
this Agreement and all applicable terms and conditions of the Plan. For purposes
of this Agreement, "Delayed Exchange Units" means all of such Class B Units,
together with any units or other securities issued in respect of or in
replacement for such units as a result of a corporate or other action such as a
unit dividend, unit split, merger, consolidation, reorganization or
recapitalization.
1.2    Upon receipt by the Company of a copy of this Agreement duly executed and
completed by the Grantee, the Grantee shall be deemed to have duly executed the
Operating Agreement and the Company shall recognize the Grantee as a beneficial
owner of the Delayed Exchange Units on its books and records.
2.
Forfeiture of Delayed Exchange Units

All Delayed Exchange Units shall be subject to a Risk of Forfeiture pursuant to
Sections 5.07 and 6.02 of the Operating Agreement.
3.
Transfer of Delayed Exchange Units

The Delayed Exchange Units and any beneficial interest therein, may not be sold,
transferred, assigned, pledged, encumbered or otherwise disposed of by the
Grantee in any way at any time (including, without limitation, by operation of
law) prior to the Delayed Exchange Date (as defined below) and unless permitted
pursuant to the terms and conditions of the Operating Agreement or as approved
by the Managing Member.
4.
Additional Award Terms

4.1.    No Delayed Exchange Units may be exchanged pursuant to Exhibit B of the
Operating Agreement until the first Exchange Date established pursuant to such
Exhibit B on or after the seventh anniversary of the Date of Grant for the
exchange of such Delayed Exchange Units or for exchanges of Class B Units by all
Class B Members. All such Delayed Exchange Units shall be exchangeable on such
Exchange Date and any subsequent Exchange Date established pursuant to such
Exhibit B for the exchange of such Delayed Exchange Units or for exchanges of
Class B Units by all Class B Members, irrespective of the 15% limitation
referred to in paragraphs (a) and (b) of Section 2.02 of such Exhibit B.
4.2.    Any and all Delayed Exchange Units, whether or not held by the Grantee
or any subsequent transferee, shall not be entitled to any benefits under the
Tax Receivable Agreement, dated October 30, 2007, by and among Pzena Investment
Management, Inc., the Company and the Continuing Members and Exiting Members
named on the signature pages thereto, and as amended on November 12, 2012.  This
Section 4.2 shall be treated as part of the Operating Agreement as described in
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations.





--------------------------------------------------------------------------------







4.3.     Except as set forth in Section 4.2, the Delayed Exchange Units shall
have the right to receive dividend payments, the right to receive any payments
or benefits in connection with any undistributed earnings of the Company, and
any payments or benefits in connection with a Change in Control of the Company.
4.5.    The Delayed Exchange Units shall not be considered held by the Grantee
for purposes of determining the total number of vested and unvested Class B
units held by the Grantee under Section 2.02(a)(1) of Exhibit B of the Operating
Agreement.
5.
Tax Consequences

The Company makes no representation or warranty as to the tax treatment to the
Grantee with respect to the Grantee’s receipt of or exchange of the Delayed
Exchange Units.
6.
Compliance with Law

6.1.    The Grantee represents and warrants that he is acquiring the Delayed
Exchange Units of his own account for the purpose of investment and not with a
view to, or for sale in connection with, the distribution of any such Delayed
Exchange Units.
6.2.    The Grantee acknowledges and agrees that neither the Company nor any
agent of the Company shall be under any obligation to recognize any transfer of
any of the Delayed Exchange Units if, in the opinion of counsel for the Company,
such transfer is in violation of the terms of this Agreement or the Operating
Agreement or would result in violation by the Company of any federal or state
law with respect to the offering, issuance or sale of securities.
7.
General Provisions

7.1.    This Agreement shall be governed and enforced in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.


7.2.    The Delayed Exchange Units are granted pursuant to the Plan, and the
Delayed Exchange Units and this Agreement are in all respects governed by the
Plan and subject to all the terms and provisions thereof. By signing this
Agreement, the Grantee acknowledges having received and read a copy of the Plan.
This Agreement and the applicable terms of the Plan embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and thereof, and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way. Except as set forth in
the Plan, this Agreement may only be modified or amended in writing signed by
the Company and the Grantee.
7.3.    The rights and obligations of each party under this Agreement shall
inure to the benefit of and be binding upon such party's heirs, legal
representatives, successors and permitted assigns. The rights and obligations of
the Company under this Agreement shall be assignable by the Company to any one
or more persons or entities without the consent of the Grantee or any other
person. The rights and obligations of any person other than the Company under
this Agreement may only be assigned in accordance with this Agreement and the
Plan.
7.4.    No consent to or waiver of any breach or default in the performance of
any obligations hereunder shall be deemed or construed to be a consent to or
waiver of any other breach or default in the performance of any of the same or
any other obligations hereunder. Failure on the part of any party to complain of
any act or failure to act of any other party or to declare any party in default,
irrespective of the duration of such failure, shall not constitute a waiver of
rights hereunder and no waiver hereunder shall be effective unless it is in
writing, executed by the party waiving the breach or default hereunder.
7.5.    If any provision of this Agreement shall be held illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other severable provisions of this Agreement.
7.6.    The headings in this Agreement are for convenience of identification
only, do not constitute a part hereof, and shall not affect the meaning or
construction hereof.
7.7.    The Grantee agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.





--------------------------------------------------------------------------------





7.8.    All disputes relating to, arising from, or connected in any manner with
this Agreement or the Grantee’s employment with the Company shall be resolved
exclusively through final and binding arbitration under the rules and auspices
of JAMS pursuant to its Arbitration Rules & Procedures. The arbitration shall be
held in the Borough of Manhattan, New York, New York and the costs of such
arbitration shall be borne by the Company. The arbitrator shall have
jurisdiction to determine any claim, including the arbitrability of any claim,
submitted to him/her. The arbitrator may grant any relief authorized by law for
any properly established claim. The interpretation and enforceability of this
Section 7.8 shall be governed and construed in accordance with the United States
Federal Arbitration Act, 9 U.S.C. § 1, et seq. The parties acknowledge that the
purpose and effect of this Section 7.8 is solely to elect private mediation and
arbitration in lieu of any judicial proceeding either party might otherwise have
available in the event of a dispute, controversy or claim between the parties.
Therefore, the parties hereby waive the right to have any such dispute heard by
a court or jury, as the case may be, and agrees that the exclusive procedure to
redress any and all disputes, controversies and claims will be mediation and
arbitration. Nothing contained in this Section 7.8 shall be construed to limit
or otherwise interfere in any respect with the authorities granted the Committee
under the Plan, including without limitation, its sole and exclusive discretion
to interpret the Plan and all awards granted thereunder (including pursuant to
this Agreement).
7.9.    Nothing contained in this Agreement shall confer upon the Grantee any
right with respect to the continuation of his employment or other association
with the Company, or interfere in any way with the right of the Company, subject
to the terms of the Grantee's separate employment or consulting agreement, if
any, or provision of law or the Company's certificate of formation, as amended
from time to time, at any time to terminate such employment or consulting
agreement or otherwise modify the terms and conditions of the Grantee's
employment or association with the Company.
7.10.    This Agreement may be executed in one or more counterparts, each of
which when executed shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. In making proof of this
Agreement it shall not be necessary to produce or account for more than one such
counterpart.
7.11.    Where the context requires, pronouns and modifiers in the masculine,
feminine or neuter gender shall be deemed to refer to or include the other
genders.



































--------------------------------------------------------------------------------





In Witness Whereof, the parties have duly executed this Agreement as of the
month, day and year first set forth above.
PZENA INVESTMENT MANAGEMENT, LLC


By:    Pzena Investment Management, Inc.,
its Managing Member




By:
Name: Richard S. Pzena
Title: Chief Executive Officer




GRANTEE






________________________________
Name: [______]
Address: [______]
[______]

    
    













